DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10, 15-16, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthen et al. (U.S Pub. No. 20090301504) in view of Cherukuri (U.S Patent No. 4803082), Dusterhoft (US. Pub. No. 20060110494) and Brinkley et al. (U.S Pub. No. 20090025739).
Regarding claims 1 and 16, Worthen discloses an capsulated flavor composite, comprising: a solid core comprising a carrier and a flavor component, the carrier comprising silica [0011]; and a lipid coating continuously surrounding the solid core [0004]; wherein the flavor composite is combined with a tobacco product [0014] suggesting the encapsulated flavor composite is configured to be combined with a tobacco product (intended use); and wherein the carrier is loaded with the flavor component such that the flavor component is plated onto, agglomerated with, or absorbed into the carrier [0011].  Worthen also discloses a solid core comprising a carrier and a flavor component, the carrier comprising silica [0011]; Worthen does not expressly disclosed the tobacco product is smokeless.  Brinkley discloses smokeless tobacco composition with capsulated flavorant wherein the moisture content of the smokeless tobacco composition is at least about 40% by weight (Abstract, fig. 2 and [0093]) overlapping with the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.

Brinkley also discloses the flavor composite is capable of being stable in a tobacco product having a salt concentration of 1% to 10% (Abstract, fig. 2 and [0100].
The combination of Worthen and Cherukuri discloses the lipid coating comprises monoglyceride and triglyceride (see claim 10 of Cherukuri) but does not expressly disclose the ratio of monoglyceride to triglyceride.  Dusterhoft discloses the lipid coating preferably has 70 to 92 wt% of triglyceride and at least 4 wt% of release agent such as monoglyceride ([0023] and [0013]).  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 19, Worthen discloses a product, comprising: tobacco; and the encapsulated flavor composite of claim 1 (Abstract)   
Regarding claim 3, Worthen discloses said flavor component comprises methyl salicylate [0121].  
Regarding claim 4. Worthen discloses said flavor component comprises cinnamon [0121].
Regarding claim 5, Cherukuri discloses said flavor component comprises an artificial sweetener (column 5, lines 39-43).  
Regarding claim 7, Cherukuri discloses a fluid bed process for coating a solid core (see example I).  
Regarding claim 8, since the coating disclosed by the combination of Worthen and Cherukuri is the same as the claimed invention, the coating is expected to be stable in a packaged tobacco product.  

Regarding claim 10, in addition to the features discussed above for claim 1, Worthen also incorporate the reference of to show typical encapsulate flavors [0003].  Cherukuri discloses a preferred encapsulated flavor composite can includes between 40% and 58% by weight of the lipid coating (column 3, lines 9-35).
Cherukuri discloses the flavor can be a powdered flavor composition (Abstract) which is not a liquid.
Regarding claim 15, Cherukuri discloses the flavor can be liquid flavor (column 9, lines 4-20).  Therefore, it would have been obvious to further add liquid flavor to the tobacco product.
Regarding claim 18, Cherukuri discloses the artificial sweetener comprises saccharin (column 1, lines 59-66).
Claims 6, 12-15, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthen et al. (U.S Pub. No. 20090301504) in view of Cherukuri (U.S Patent No. 4803082), Dusterhoft (US. Pub. No. 20060110494) and Brinkley et al. (U.S Pub. No. 20090025739) as applied to claim 1 above and further in view of Holton et al. (U.S Pub. No. 20070186941).
Regarding claim 6, Worthen does not expressly disclose the carrier further comprises tobacco, Holton discloses a core comprising an artificial sweetener (paragraph 53 and paragraph 22) and/or tobacco such as finely group tobacco pieces (paragraph 50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further use tobacco as a carrier as taught by Holton.
Regarding claim 12, Holton discloses the flavorant is time-released [0046] [0047].
Regarding claim 13, Holton also discloses multiple flavor composites can have different time release periods capable of being used with the same tobacco product [0046] [0047].

Regarding claim 18, Holton also discloses the artificial sweetener comprises saccharin (paragraph 22).
Regarding claim 19, Holton discloses a tobacco product comprises tobacco and an encapsulate flavor composite (Abstract and figs.1-4).  Therefore, it would have been obvious to one of ordinary skill in the art to use the flavor composite disclosed to be used in tobacco product of claim 1 in the tobacco product of Holton.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant essentially argues that there is nothing in Worthen or Brinkley suggests the interchangeability of and/or relationship between components of a food product, such as taught by Worthen, and smokeless systems, such as taught by Brinkley.  This argument is not persuasive because, Worthen also discloses the capsulated flavor composite can be used to release flavors in consumer products including tobacco [0002].  Both Worthen and Brinkley are in the same field of encapsulated flavor composite.  Brinkley discloses smokeless tobacco composition with capsulated flavorant wherein the moisture content of the smokeless tobacco composition is at least about 40% by weight (Abstract, fig. 2 and [0093]) .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747